At its January Term, 1940, the court below overruled appellant's plea of privilege to be sued in Houston County, Texas, the County of his residence. And from that judgment appellant perfected his appeal to this Court. Thereafter, at the June Term of the Court below, though appellant duly insisted on his plea of privilege, the cause was tried on its merits, and from a judgment against him, appellant has duly perfected this appeal to this Court. On December 12, 1940, this Court,146 S.W.2d 270, reversed the judgment of the court below on appellant's plea of privilege, and remanded the plea of privilege case to the trial court with instructions to transfer this cause, now on appeal from a judgment rendered on a trial on its merits, to the District Court of Houston County, Texas, to be there tried upon its merits. The appeal of the plea of privilege case bore the same style, of course, in this Court as does this appeal; but bore the docket number, 11,067.
Jurisdiction to try this case on its merits was not in the court below, so the judgment now before us on appeal is accordingly reversed and the cause remanded to enable the court to transfer same to the District Court of Houston County in conformity with the instructions given upon remanding the plea of privilege case. Slaughter Co. v. Slaughter, Tex. Civ. App. 288 S.W. 1107; O'Brien v. Smith, Tex. Civ. App. 80 S.W.2d 459; Trustees of Motley Ind. School Dist. v. Steck Co., Tex. Civ. App. 122 S.W.2d 321; Saulsbury v. Atlas Supply Co. Tex. Civ. App. 144 S.W.2d 930.
Reversed and remanded.